Citation Nr: 0531688	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-35 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1946 to April 
1947.  He died in January 1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
April 2005 the Board remanded this issue for further 
development.  


FINDINGS OF FACT

1.  The veteran died in January 1993; the cause of death 
listed on his death certificate were the following: immediate 
cause of death was cardio-respiratory arrest, the underlying 
causes were peptic ulcer and diabetes, and other significant 
conditions contributing to death were urinary tract infection 
and osteoarthritis.  

2.  At the time of his death, the veteran had the following 
service-connected disabilities:  residuals of injury to right 
knee and residuals of fracture of left mandible.

3.  There is no competent evidence of a nexus between the 
cause of the veteran's death and his period of active duty 
service or any service-connected disability.  


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the case 
supplemental statement of the case and June 2002 VCAA letter 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the June 2002 VCAA letter, the appellant was 
advised of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the June 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the appellant in June 2002, which was prior to the 
August 2002 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private and VA medical records.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the causes of the veteran's death were 
reported on the death certificate to be the following: 
immediate cause of death was cardio-respiratory arrest, the 
underlying causes were peptic ulcer and diabetes, and other 
significant conditions contributing to death were urinary 
tract infection and osteoarthritis.  The Board notes that a 
copy of the veteran's death certificate issued in October 
2003 and an October 2003 record from the Office of the 
Municipal Civil Registrar, listed gastroenteritis among the 
causes of death instead of osteoarthritis.  These apparently 
are typographical mistakes, and the Board interprets the 
veteran's death certificate to include osteoarthritis among 
the causes of death instead of gastroenteritis.

The Board first considers whether any of these disorders were 
related to the veteran's service.  

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as diabetes mellitus, peptic 
ulcers, and arthritis are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A review of the record indicates that the veteran during his 
lifetime was granted service connection for his right knee 
and residuals of fracture of left mandible.

Service medical records showed a diagnosis of post-traumatic 
arthritis of the right knee.  Service medical records were 
negative for heart disorders, ulcer, diabetes, and urinary 
tract infection.  The veteran's March 1947 separation 
examination did not note any abnormalities.  Post-service 
medical records, including records from the 1950s to the 
early 1990s, showed the veteran was treated for 
arthritis/osteoarthritis of his right knee.  A private 
medical record was received in April 1991 from a doctor who 
treated the veteran from April 1990 to March 1991.  The 
diagnoses were diabetes mellitus, osteoarthritis both knees, 
and vascular deficiency both legs.  A February 1992 
certification from a private doctor, who treated the veteran 
since February 1990, indicated that the veteran's diagnoses 
were urinary tract infection, diabetes, and osteroarthritis.  
A July 2002 private medical certificate revealed that the 
veteran was hospitalized in August 1992 with the following 
diagnoses: pulmonary tuberculosis stage 4, hypertensive 
atherosclerotic heart disease with transient ischemic attack, 
anemia probably iron deficiency, and status post recurrent 
arthritis.  A July 2002 note from another private doctor 
stated that the veteran was being treated for diabetes since 
the early 1980s with advanced pulmonary tuberculosis, 
recurrent osteoarthritis of both knees, hypertension, 
coronary insufficiency, and recurrent pyelonephritis.  

A June 2004 letter is of record from the doctor, Dr. 
Hernandez, who signed the veteran's death certificate.  Dr. 
Hernandez stated that the veteran died at home and he was 
required to sign the death certificate based on the 
information provided by the veteran's son.  According to the 
son, the veteran had diabetes and peptic ulcer.  The doctor 
asserted that he was not privy to the veteran's health status 
until his death.  

A June 2005 VA opinion is of record.  The examiner reviewed 
the claims folder prior to rendering an opinion.  The 
examiner explained that over the years, due to loose bony 
fragment in the right knee and the fact that the fracture was 
comminuted and some portions of the patella were removed, 
this contributed to the wear and tear of the cartilage of the 
right knee, a condition called a post-traumatic arthropathy 
or arthritis.  The examiner found that the right knee 
disorder was post-traumatic arthritis due to an old fracture 
of the patella status post open-reduction internal fixation 
with a metal wire.  Thus, the examiner opined that severe 
right knee arthritis was directly related to the veteran's 
service-connected right knee disability.  The examiner 
concluded that it is not likely that this disorder 
significantly contributed to the veteran's death.

The Board notes that the veteran was granted service 
connection for a right knee disorder, was treated for 
arthritis/osteoarthritis for over 40 years, and his death 
certificate listed osteoarthritis as a significant condition 
contributing to his death.  Nevertheless, the VA examiner in 
rendering the June 2005 VA opinion found that although the 
veteran's severe right knee arthritis was directly related to 
the veteran's service-connected right knee disability, it was 
not likely that this disorder significantly contributed to 
his death.  The Board finds this opinion more probative than 
the information provided on the death certificate.  The 
doctor signing the veteran's death certificate indicated that 
the information on the death certificate was provided by the 
veteran's son.  There is no indication that the veteran's son 
was a medical professional.  Conversely, the June 2005 VA 
opinion was well-reasoned detailed, consistent with other 
evidence of record and included a review of the claims file.  
Thus the death certificate is in conflict with the VA opinion 
and criteria required for cause of death as the veteran's 
ostearthritis did not cause or substantially or materially 
contribute to his death.  

As for the other causes of death listed on the veteran' death 
certificate, the record is devoid of any post-service 
evidence of heart disorder, peptic ulcer, diabetes, and 
urinary tract infection for many years after service.  The 
earliest evidence of treatment for any of these disabilities 
dates back to the 1980s.  There is simply no continuity of 
pertinent symptomatology to relate these particular causes of 
the veteran's death to his service.  There is otherwise no 
medical opinion of record suggesting any link between these 
disorders and service. 

Based on the record, the Board must conclude that the clear 
preponderance of the evidence is against a finding that the 
veteran's heart disorder, peptic ulcer, diabetes, and urinary 
tract infection were manifested during service, or that his 
peptic ulcer and diabetes were manifested within one year of 
his discharge from service, or that these disorders were 
otherwise related to his military service.  Post-service 
medical records do not relate any of these disorders to 
service and all of the competent (medical) evidence weighs 
against a finding that the veteran's osteoarthritis 
contributed to his death.  

In sum, there is no basis for finding that the cause of the 
veteran's death was in any manner related to his military 
service.  In reaching this determination, the Board is unable 
to find such a state of approximate balance of the positive 
evidence to otherwise warrant a favorable decision. 38 
U.S.C.A. § 5107(b).




ORDER

The appeal is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


